Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because  legal phraseology such as “The present invention” is used and it is not descriptive toward the current invention. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

 And  Correction is required.  See MPEP § 608.01(b).
Applicant’s election without traverse of  of group II including claims 3-5 in the reply filed on  07/11/2021 is acknowledged.
Claims 1-2 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is unclear what “signal holes”, ”power holes”, ”ground holes” and “a probe of coaxial structure” are ? It seems that they are not shown in any of drawings.
In claim 5, it is unclear what “them” are referred to? 
 The dependent claims not specifically address share the same indefiniteness as they depend from rejected base claims.
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 3-5 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of copending Application No.  16/672421. Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 5-7 encompass the limitations of claims 3-5 of the copending application.
Claim 3. A manufacturing method of a semiconductor test socket of a hybrid coaxial 15structure, comprising the following steps: (1) processing pinhole cavities on an insulation test socket body and an insulation test socket cover, wherein the pinhole cavities are kept away from hybrid coaxial space; (2) processing signal holes and power holes on a built-in conductive socket 20body and a built-in conductive socket cover; (3) separately stuffing polymers in the built-in conductive socket body and the built-in conductive socket cover; (4) baking the built-in conductive socket body and the built-in conductive socket cover that are stuffed with the polymers, so that the polymers are solidified on 25the built-in conductive socket body and the built-in conductive socket cover; 
 A manufacturing method of a coaxial socket of an impedance matching structure for semiconductor chip testing, comprising the following steps: (1) processing signal holes and power holes on a test socket body and a test socket cover; (2) separately stuffing polymers in the test socket body and the test socket cover; (3) baking the test socket body and the test socket cover that are stuffed with the polymers, so that the polymers are solidified on the test socket body and the test socket cover; (4) processing surfaces of the test socket body and the test socket cover on which the polymers are solidified; (5) processing signal holes, power holes, and ground holes on the test socket body and the test socket cover; (6) inserting a probe in the test socket body and closing the 

2) is specifically as follows: in a vacuum environment, stuffing the polymers in the signal holes of the test socket body and the test socket cover through roll-in.
 The manufacturing method of a semiconductor test socket of a hybrid coaxial structure according to claim 3, wherein step (4) is specifically as follows: placing the built-in conductive socket body and the built-in conductive socket cover that are stuffed with the polymers in an oven, baking them at 120°C for 30 min, baking them at 1550C for 30 min, and baking them at 190°C for 60 min.
Claim 7. The manufacturing method of a coaxial socket of an impedance matching structure for semiconductor chip testing according to claim 5, wherein step (3) is specifically as follows: placing the test socket body and the built-in test socket cover that are stuffed with the polymers in an oven, baking them at 120° C. for 30 min, baking them at 155° C. for 30 min, and baking them at 190° C. for 60 min


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11.	Searches were performed and no prior art was found to meet the limitations of the instant claims 3-6. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.


	Schemacher (Pat# 5,940,278) disclose backing plate for gate arrays or the like carrier auxiliary components and provides probe access to electrical points.
	Lesnikoski (PG-Pub# 2017/0059611) disclose coaxial integrated circuit test socket.
	Sherry et al (Pat# 10,274,515) disclose waveguide integrated testing.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867